         Case 1:20-cv-04592-BCM Document 28 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          6/14/21
HAMIDEH SEDGHI,
                   Plaintiff,                         20-CV-4592 (BCM)
            -against-
                                                      ORDER
SLADE INDUSTRIES, INC., et al.
                   Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic status conference, it is

hereby ORDERED that the parties' expert discovery schedule is extended as follows:

       1. Disclosure of plaintiff's expert evidence, including the identities and written reports

           of experts, as required by Fed. R. Civ. P. 26(a)(2)(A), (B), or (C) shall be made no

           later than September 1, 2021.

       2. Disclosure of defendants' expert evidence shall be made no later than October 6,

           2021.

       3. Depositions of experts shall be completed no later than November 4, 2021.

       4. All discovery shall be completed no later than November 18, 2021.

       All other provisions in this Court's Order dated May 13, 2021 (Dkt. No. 24) remain in

effect. No further extensions will be granted.

Dated: New York, New York
       June 14, 2021
                                                 SO ORDERED.


                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
